UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1294



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus


KOURY CORPORATION,

                                              Defendant - Appellee.



                             No. 01-1574



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus


KOURY CORPORATION,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-97-1028-1)


Submitted:   July 24, 2001                 Decided:   August 8, 2001
Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Jonathan A. Berkelhammer,
Laura Deddish Burton, SMITH, HELMS, MULLISS & MOORE, L.L.P.,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders amending an injunction and denying his motion

for leave to proceed on appeal in forma pauperis.   We have reviewed

the record and the district court orders and find no reversible

error.   Accordingly, we deny the motions for leave to proceed in

forma pauperis and for summary judgment and dismiss the appeals as

frivolous.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED



                                 2